Citation Nr: 0620636	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-34 488	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in New York, 
New York, which granted service connection for PTSD and 
assigned an initial 30 percent rating.  While this matter was 
pending, the case was transferred to the RO in San Juan, the 
Commonwealth of Puerto Rico.  


FINDING OF FACT

The veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as anxiety, insomnia, nightmares, 
intrusive thoughts, flashbacks, hallucinations and depressed 
mood, lack of cooperation with medical care and Global 
Assessment of Functioning (GAF) scores attributable to PTSD 
ranging from 40 to 55 and has been found by medical evidence 
to result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to these 
symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection was received in August 2002.  After adjudicating 
the claim in April 2003, the RO provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to an increased initial rating in a December 2003 
letter.  In the December 2003 letter, the veteran was told of 
the requirements for an increased rating, of the reasons for 
the denial of his claim, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claim.  An additional duty to assist letter 
was sent in July 2004.  The duty to assist letter and the 
supplemental statement of the case issued in August 2004 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The October 
2002 VA examination provided an adequate assessment of the 
veteran's condition based on examination of the veteran and 
review of the record.  Additional evidence obtained after 
this examination is adequate for the purpose of awarding an 
increased rating, thus another examination is not necessary.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
awarded, any deficiency will be addressed by the RO.   
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).



Increased Initial Rating

The veteran contends that his PTSD is more severe than 
currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).

In this case, the veteran filed his service connection claim 
in August 2002.  In an April 2003 rating decision, the New 
York, New York RO granted service connection for PTSD and 
initially assigned a 30 percent rating.  The veteran 
disagreed with this decision and appealed it.  

The evidence reflects that the veteran served in Vietnam as a 
combat medic.  After service, he was injured in February 1994 
by a gunshot, that resulted in paraplegia.  

The evidence submitted in conjunction with his current PTSD 
claim includes VA treatment records beginning in April 2002, 
when he was said to be increasingly depressed, trying to get 
help and not going anywhere.  He gave a recent history of 
having become homeless after his apartment evicted him for 
withholding rent in protest of the property management's 
refusal to accommodate his disability.  He preferred not to 
talk about his Vietnam experience, but indicated he would 
like to be with other Vietnam veterans, who may understand 
him better.  He agreed to meet with other Vietnam veterans.  
He denied psychotic symptoms, substance abuse or drinking.  
He was noted to be separated from his wife, and used to live 
with his daughter prior to becoming homeless.  He was feeling 
helpless and angry, but not worthless.  There was no suicidal 
or homicidal ideations.  His mental status revealed him to be 
in a wheelchair, polite, cooperative, alert, oriented, with a 
depressed mood, and tearful.  His speech was soft spoken, of 
a normal rate and non pressured.  His thoughts were goal 
directed with no evidence of delusions, suicidal or homicidal 
ideation.  He had good judgement and insight and was oriented 
times three.  He was diagnosed with depression and possible 
PTSD.  His GAF score was 40.  This GAF score is consistent 
with a major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  

The VA hospital and outpatient treatment records revealed him 
to be hospitalized in June 2002 through September 2002 for 
surgical treatment of decubitus ulcers and care for other 
complications from his paraplegia.  During this time, he was 
noted to have a good appetite and to sleep 8 to 10 hours.  He 
also expressed concern about finding appropriate housing for 
himself and his daughter, who had lived with him prior to the 
eviction.  A chaplains note suggested that he was physically 
comfortable and pleased at the prospect of being released.  
In July 2002, he seemed happy, alert and was oriented times 
three.  He still had a good appetite and was also in good 
spirits, with no apparent acute distress.  He was still 
trying to find suitable housing, as he wanted to live 
independently with his daughter and turned down possible 
adult home placement.  Also in July 2002, he was noted to be 
at risk for skin breakdown and poor hygiene, with goals of no 
breakdown and good hygiene in 90 days.  In August 2002 he was 
assessed for depression and was to be monitored for 
behavioral changes.  A 90 day reassessment from August 2002 
revealed him to be friendly and cooperative, but depressed.  
His social interests were described as group outings, TV, and 
visits from family and significant others.  He was reported 
to be properly groomed in September 2002.  

The report of an October 2002 VA examination and claims file 
review noted the veteran's history of combat related 
stressors as well as his post-service history of the gunshot 
wound and resultant paraplegia and related health problems.  
Also his recent problems stemming from an eviction was 
related.  He was noted to be currently living in the St. 
Albans VA due to an inability to obtain suitable housing.  He 
was noted to have first received psychiatric treatment in 
April 2002 after demonstrating depressive symptoms and was 
subsequently noted to have served in combat.  He was now in 
two weekly PTSD groups.  He reported that this therapy as 
well as medications have been very helpful in alleviating his 
symptoms.  He indicated that after September 11, 2001 he 
started having a recurrence of PTSD symptoms and began 
recalling events from Vietnam that he had buried long ago.  
He also began feeling like he was never going to be okay and 
was very depressed and hopeless.  He was feeling very angry 
and reported that he would take it out on staff, being 
uncooperative and not bathing or dressing.  He would wake up 
angry and not sleep at night.  He indicated that he had never 
been this depressed before and that it stopped him in his 
tracks.  He reported some alleviation of symptoms as a result 
of weekly PTSD groups and medication.  He indicated that he 
had tried to forget Vietnam and did not like to talk about 
it.  He apparently gave away his clothes and medals when he 
returned from service and tried to forget about it and lead a 
normal life, although he used to have nightmares after he 
returned.  Stressors from his combat period resurfaced after 
9/11 after he witnessed the destruction of the World Trade 
Center from his apartment.  He was then able to recall 
memories from Vietnam that he had forgotten and the symptoms 
manifested in a serious depression while at St. Albans.  His 
post-service problems from the gunshot-related paraplegia and 
eviction were reported.  He was said to be in good terms with 
his children, and his daughter had previously lived with him.  
Socially, he was divorced but on good terms with his ex-wife.  
Prior to his paraplegia he had a normal family and social 
life.  At the time of his injury he had a period of 
depression wishing he had not survived, but denied any 
suicide attempt or assaultiveness.  He was now doing quite 
well and was glad to be alive. 

Mental status examination revealed the veteran to be 
wheelchair bound but handled his chair very well.  He 
appeared to be quite independent in all activities of daily 
living.  He did have pain problems secondary to his spinal 
injury and took Percocet every four hours.  However he 
appeared quite cooperative, clear in sensorium and of 
euthymic mood.  There was absolutely no impairment of the 
thought process or communication.  He did not have any 
delusions or hallucinations.  He did have strong memories and 
dreams sometimes with an auditory component about Vietnam.  
His eye contact was fair.  He no longer had suicidal 
ideations, but had in the past.  He was oriented times three 
and was independent in all activities of daily living.  There 
were no memory problems and no evidence of obsessive or 
ritualistic behavior.  He was on medication and no longer had 
a depressed mood or had a debilitating anxiety.  He was no 
longer irritable, cranky or motivation less.  He reported 
that he could sleep for 3 to 4 hours, but when depressed he 
could not sleep at all and woke up angry.  He did not report 
other symptoms that were interfering with his activities.  
The assessment revealed that he has had nightmares and 
distressing dreams of the stressors.  He was somewhat 
successful in avoiding all stimuli of PTSD and still recalled 
only a slight percentage of combat stressors.  His symptoms 
were controlled to some degree now by medications but he 
still fulfilled the criteria for PTSD.  He was diagnosed with 
adjustment disorder with depressed mood as a reaction to his 
physical condition and circumstances and was also diagnosed 
with PTSD.  His GAF score was 55.  The examiner opined that 
the veteran has responded to psychotherapy and medication for 
acute symptoms.  He was described as a very resilient 
individual who had a lot to deal with by managing paraplegia, 
homelessness and PTSD.  He was doing quite well considering 
all the stress.  The prognosis for PTSD was always guarded 
though, as it is chronic and given additional stressors, it 
is always possible for a resurgence of full blown symptoms.  

The findings from this October 2002 VA examination with its 
GAF score of 55 and findings that the veteran was generally 
functioning satisfactorily, as well as the VA treatment 
records from June through September 2002 suggest that his 
PTSD symptoms were improved as compared to the symptoms shown 
in April 2002 in which he had been assigned a GAF score of 40 
reflecting serious symptoms.  However, records subsequent to 
the October 2002 examination reflect a trend towards 
worsening symptoms thereafter.  This improvement shown from 
the summer through the fall of 2002 appears to have been 
temporary.  

In January 2003, a social work progress note revealed that 
efforts to find suitable housing remained unsuccessful.  He 
was referred to a nursing home, which he declined, because he 
wanted to live independently with his daughter.  A referral 
to a shelter was mentioned but rejected by the veteran 
secondary to prior bad experiences.  The possibility of his 
being summoned to an impasse board for possible discharge 
from the VA hospital was discussed.  He remained at an 
impasse regarding his housing situation in February 2003, but 
still maintained stability in his physical and emotional 
status.  He was cooperative, friendly but oftentimes guarded, 
particularly regarding family issues.  

In  March 2003 he was admitted to the VA medical center from 
Jamaica hospital for further treatment following gallbladder 
surgery.  His nutrition was probably inadequate and he ate 
only half of all food offered.  He also complained of a poor 
sleep habit and was noted to be anxious and irritable in 
general.  His appetite improved to adequate in April 2003.  

In May 2003 he wanted to be discharged from the hospital to 
go to a shelter with his daughter.  The staff discussed 
problems with him in the shelter due to his health problems, 
but despite this, he left the hospital to stay at a shelter.  
He still received outpatient treatment at the VA.  By June 
2003, the veteran reported that he had begun to take extra 
Xanax.  The doctor warned against doing this, and prescribed 
BuSpar.  He reported continuing distress related to his 
psychiatric trauma as evidenced by reports of hyperarousal, 
suspiciousness, sleep disturbances, avoidance, depressed 
mood, inappropriate guilt, anxiety, flashbacks, and frank 
hallucinations.  He reported anxious mood as evidenced by 
reports of excessive/inappropriate worry, autonomic symptoms, 
avoidance of provocative symptoms and frank panic.  Goals 
were to decrease the frequency, intensity and duration of 
these symptoms, with treatment to include medication as well 
as participation in the PTSD program.  

In July 2003 he returned to the VA hospital for decubital 
ulcer treatment and was described as having been very 
uncooperative.  He had treatment at the Bronx VA and had 
refused a visiting nurse service, nor would he give 
information about his case manager.  The ulcer was very 
severe at stage 4, and was malodorous with bone exposure.  He 
was noted to have refused admission for wound care for the 
ulcer until he could resolve the ongoing housing situation 
with himself and his daughter.  In August 2003, he was seen 
at the emergency room (ER) for his ulcers.  A psychiatric 
consult was made after the veteran wanted to leave the ER 
following a change of dressings to the ulcers.  The medical 
department had advised him to be admitted to the hospital 
with debridement of the ulcers and possible skin grafting, 
which he refused.  His capacity for refusal of treatment was 
questioned and he was able to state his condition as well as 
risks and benefits of leaving the hospital at this time.  He 
was aware that his condition was possibly life threatening.  
He was more concerned with getting secure housing for himself 
and his daughter.  He made some critical remarks about the 
VA's perceived lack of help.  Mental status examination 
revealed him to be alert, adequately groomed, with the bed 
sheets pulled up to his chin.  He had normal speech, no 
psychomotor agitation or retardation.  He tended to take over 
and talk over the interviewer but was overall cooperative.  
He denied any hallucinations, his mood was worried and his 
affect was stable though oppositional.  He had constricted 
range and denied suicidal or homicidal ideas.  His insight 
was poor but his judgement was adequate for basic needs.  He 
was found to have the capacity to refuse treatment for his 
ulcers at this time.  He continued to treat at the VA to have 
his dressings changed on his wounds, although in September 
2003, he continued to display noncompliance with recommended 
wound care.  

Again in September 2003, he was seen with a history of 
Vietnam related symptoms, as well as stress due to his living 
and health situation.  He was noted to be staying in a 
shelter and going from emergency room to emergency room for 
treatment of his ulcers.  He complained of recurrent 
nightmares about a stabbing incident and rough street life.  
He appeared depressed.  He reported continuing distress 
related to his psychiatric trauma as evidenced by reports of 
hyperarousal, suspiciousness, sleep disturbances, avoidance, 
depressed mood, inappropriate guilt, anxiety, flashbacks, and 
frank hallucinations.  He self reported symptoms of low mood, 
low energy, psychomotor retardation, poor self care, altered 
appetite and sleep disturbance.  He reported anxious mood as 
evidenced by reports of excessive/inappropriate worry, 
autonomic symptoms, avoidance of provocative symptoms and 
frank panic.  Goals were to decrease the frequency, intensity 
and duration of these symptoms, with treatment to include 
medication as well as participation in the PTSD program.  

The remainder of the records through November 2000 addressed 
his numerous physical problems, to include his ongoing 
decubitus ulcers.  

Although these treatment records from 2003 primarily address 
other complaints besides his PTSD and did not include GAF 
scores, these records clearly reflect a decline in his mental 
status and an increase in PTSD symptomatology.  The reports 
from June 2003 and September 2003 document the multiple PTSD 
symptoms of hyperarousal, suspiciousness, sleep disturbances, 
avoidance, depressed mood, inappropriate guilt, anxiety, 
flashbacks, and frank hallucinations causing low mood, low 
energy, psychomotor retardation, poor self care, altered 
appetite and sleep disturbance.  Such symptoms were not 
manifested in the earlier treatment records after April 2002 
nor in the October 2002 VA examination.  This evidence, 
coupled with the records from July and August 2003 
documenting the problems encountered with the veteran's 
failure to comply with recommended treatment for a 
potentially life endangering situation with his Grade 4 
ulcers, suggest that his PTSD symptoms have played a part in 
his lack of motivation to obtain proper medical care for his 
serious medical condition.  

These findings from these most recent medical records suggest 
that his PTSD symptoms now more closely resemble the 
symptomatology for a 70 percent rating, as did the report 
from April 2002 which assigned a GAF score of 40.  

The overall evidence reflects that from the time of initial 
entitlement, the veteran's PTSD has resulted in deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms depression, anger, 
anxiousness, nightmares, sleep disturbance, irritability and 
social isolation affecting the ability to function 
independently, appropriately and effectively, as well as 
impaired impulse control (such as unprovoked irritability 
with periods of violence) and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examination primarily show that he was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior.  The 
medical evidence of record also indicates that he has 
adequate memory, without memory loss for close relatives, own 
occupation, or own name. There is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Although he is noted to have some major 
impairment stemming from his paraplegia which required 
assistance, he otherwise was shown to be self sufficient in 
activities of daily living.  He was also found competent to 
refuse medical treatment although this was not advised in 
August 2003.  Therefore, the Board concludes that the 
veteran's PTSD does not meet the criteria for a 100 percent 
schedular evaluation.  Diagnostic Code 9411.  38 C.F.R. § 4.7 
(2005).

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the VA Schedule for 
Rating Disabilities (Rating Schedule) is not inadequate for 
evaluating the veteran's service-connected PTSD.  In 
addition, it has not been shown that the service-connected 
PTSD disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment. As discussed above, he is severely 
disabled and unemployable due to severe medical disabilities 
other than his PTSD.  For these reasons, an extraschedular 
rating is not warranted.


ORDER


An evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


